Citation Nr: 1602181	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a foot disorder, to include as secondary to a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1977 to July 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal initially included claims for increased evaluation of a service-connected scar as well as service connection for a left knee disorder, and a disorder affecting the left hand and fingers.  However, the Veteran limited his appeal to the issues of service connection for a low back disorder and a foot disorder in his July 2011 substantive appeal.  Nonetheless, the RO issued an April 2013 supplemental statement of the case (SSOC) addressing the issue of entitlement to service connection for a disability affecting the left hand and fingers.  However, the Veteran affirmed in an October 2013 statement that he only wished to continue his appeal for service connection of a lower back disorder and a disorder affecting the bilateral lower extremities.  Therefore, these issues are not before the Board. 

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA, including the VA treatment records, are duplicative of those in VBMS.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, remand is required for obtaining the Social Security Administration's (SSA) records.  An October 2005 SSA decision noted the award of disability benefits, effective April 2003.  However, the underlying medical records are not associated with the file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c) (2015).

Additionally, at the November r2015 Board hearing, the Veteran testified that he was taking narcotic pain medication prescribed by his private doctor.  The most recent private treatment records associated with the file stem from his September 2008 surgery.  Therefore, it would appear that there are more recent, available private treatment records; and remand is required to assist the Veteran in obtaining those treatment records.  See 38 C.F.R. § 3.159(c)(1).  

Finally, with regard to claim of entitlement to service connection for a bilateral foot disorder, the service treatment records reflect a July 1979 injury to the left foot in and May 1979 and May 1980 lower back injuries.  Further, private treatment records document current treatment for sciatica.  Moreover, the Veteran stated in his May 2008 claim that he had low back pain running down his legs to the bottoms his feet.  He testified in November 2015 that these symptoms began in service and have continued since that time.  The October 2008 VA examination addressed the Veteran's low back disorder, but not the feet.  Therefore, remand is also required for a VA examination regarding the bilateral feet.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Finally, as additional evidence will be associated with the claims file, an addendum opinion regarding the Veteran's claimed low back disorder should be obtained.  

While on remand, the AOJ should also obtain the most recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment, to include Birmingham VAMC records dated since September 2014 and Tuscaloosa VAMC records dated since June 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  A specific request should be made for any private treatment records since September 2008.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

3.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

4.  After completion of the above, obtain and addendum opinion to ascertain the etiology of any low back disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If an examination is deemed warranted, one must be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each low back disorder either began during service or is otherwise related to service, to include a May 1979 lower back muscle strain, and a May 1980 lower back strain.  The examiner must also address the Veteran's lay statements regarding his ongoing symptoms since his separation from service, as well as the VA and private post-service treatment records.  

5.  After completion of the above, afford the Veteran a VA examination to ascertain the etiology of any foot disorder that might be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed foot disorder began during service or is otherwise related to service, to include a July 1979 injury to the left foot, a May 1979 lower back muscle strain, and a May 1980 lower back strain.  

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed foot disorder is caused or aggravated by the low back disorder..  

The examiner must also address the Veteran's lay statements regarding his ongoing symptoms since his separation from service, as well as the VA and private post-service treatment records.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

